                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                       CASE NO: 2:16-cr-68-FtM-38CM

JORGE GUERRERO-TORRES


                                           ORDER

       This matter comes before the Court on the Unopposed Motion to Direct Lee County

Sheriff Mike Scott and the Lee County Jail to Make Arrangements So That Defendant

Can Have a Legal Call (Unmonitored) with His Appellate Counsel (Doc. #153) filed on

January 16, 2019. Counsel moves the court to enter an order directing the jail to arrange

for an unmonitored called between defendant and his appellate counsel. Counsel is

located in Tampa so telephone conversations allow for the defendant to confer with

counsel without the need for time consuming and costly travel.          The jail has advised

counsel that a court order was necessary to allow the defendant to have an unmonitored

call with counsel. The government does not object to the relief requested.

       Pursuant to the protocols of the Lee County Jail, a phone number that is submitted

to the Bar Association is not recorded.        However, if the inmate calls a number not

including in that import, then it may be recorded. That said, the court will direct the jail to

allow defendant to have an unmonitored call with appellate counsel at a mutually-

agreeable time and date. Counsel indicates they will provide a 48-hour notice to the jail

to set up a time and date, and because the phone call also needs to be coordinated with

the interpreter.

       Accordingly, it is now
      ORDERED:

      1. The Unopposed Motion to Direct Lee County Sheriff Mike Scott and the Lee

         County Jail to Make Arrangements So That Defendant Can Have a Legal Call

         (Unmonitored) with His Appellate Counsel (Doc. 153) is GRANTED.

      2. The Lee County Jail is directed to allow defendant to contact his appellate

         counsel for an unmonitored legal call. Counsel shall provide 48-hour notice to

         coordinate a mutually-agreeable time with the jail and the necessary

         interpreter.

      DONE AND ORDERED at Fort Myers, Florida, this January 24, 2019.




Copies: Counsel of Record




                                          2
